Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/10/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guzman (US 10852905 B1).
	Regarding claim 1, Guzman (Figs. 1-19) discloses a screen display adjusting method, applied to a terminal, comprising: 
providing a mask layer, in response to that a dark mode of the terminal is turned on (e.g., Figs. 6, 8, 10, and 12, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; switching from a normal mode to a lower power dark mode, a mask layer is applied when the display device is operated in the lower power dark mode); and 
adjusting a screen display brightness of the terminal by adjusting a display transparency of the mask layer in the dark mode, to realize real-time automatic adjustment of the screen display brightness (e.g., Figs. 6, 8, 10, and 12, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; switching from a normal mode to a lower power dark mode, a mask layer is applied to a display interface to adjust a display brightness in real-time when the display device is operated in the lower power dark mode), 
wherein after the dark mode takes effect, a text, pictures and controls of a current display interface are acquired, and foreground and background images are further distinguished (e.g., Figs. 6, 8, 10, 12, 14, and 16 show different examples of display interface in the low power dark mode, the display interface includes text, picture, background and foreground images); a dark display is performed on the acquired text, pictures, controls, and foreground and background images of the current display interface (e.g., Figs. 6, 8, 10, 12, 14, and 16 show different examples of dark display in the low power dark mode, of which the display interface includes text, picture, background and foreground images); and based on the dark display of the current display interface, the mask layer is on the basis of the dark display (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; in the lower power dark mode, the mask layer is applied to the display interface to adjust the display brightness).

Regarding claim 2, Guzman (Figs. 1-19) discloses the screen display adjusting method according to claim 1, wherein the adjusting a display transparency of the mask layer comprises: determining an illumination brightness, and determining the display transparency of the mask layer according to the illumination brightness (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness or background brightness).

Regarding claim 3, Guzman (Figs. 1-19) discloses the screen display adjusting method according to claim 2, wherein the determining the display transparency of the mask layer according to the illumination brightness comprises: determining a display transparency of the mask layer corresponding to the illumination brightness, based on a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve).

Regarding claim 7, Guzman (Figs. 1-19) discloses the screen display adjusting method according to claim 1, further comprising: adjusting a brightness of a text based on a transparency of the mask layer responsive to that the text is displayed on a current interface of the terminal (Figs. 6, 8, 10, and 12 and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to adjust the brightness of display interface including text).

Regarding claim 8, Guzman (Figs. 1-19) discloses a screen display adjusting apparatus, applied to a terminal, comprising: 
a memory device for storing processor-executable instructions (e.g., Figs. 1, 3, and 5, and col. 3, lines 3-5, col. 4, lines 10-14, col. 20, lines 12-27; memory); 
a processor (e.g., Figs. 1, 3, and 5, and col. 3, lines 3-5, col. 4, lines 10-14, col. 20, lines 12-27; processor) configured to: 
add a mask layer in response to that a dark mode of the terminal is turned on (e.g., Figs. 6, 8, 10, and 12, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; switching from a normal mode to a lower power dark mode, a mask layer is applied when the display device is operated in the lower power dark mode); and 
adjust a screen display brightness of the terminal by adjusting the display transparency of the mask layer in the dark mode, to realize real-time automatic adjustment of the screen display brightness (e.g., Figs. 6, 8, 10, and 12, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; switching from a normal mode and a lower power dark mode, a mask layer is applied to a display interface to adjust a display brightness in real-time when the display device is operated in the lower power dark mode), 
wherein after the dark mode takes effect, a text, pictures and controls of a current display interface are acquired, and foreground and background images are further distinguished (e.g., Figs. 6, 8, 10, 12, 14, and 16 show different examples of display interface in the low power dark mode, the display interface includes text, picture, background and foreground images); a dark display is performed on the acquired text, pictures, controls, and foreground and background images of the current display interface (e.g., Figs. 6, 8, 10, 12, 14, and 16 show different examples of dark display in the low power dark mode, of which the display interface includes text, picture, background and foreground images); and based on the dark display of the current display interface, the mask layer is on the basis of the dark display (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; in the lower power dark mode, the mask layer is applied to the display interface to adjust the display brightness).

Regarding claim 9, Guzman (Figs. 1-19) discloses the screen display adjusting apparatus according to claim 8, wherein the processor is further configured to: determine an illumination brightness, and determine the display transparency of the mask layer according to the illumination brightness (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness or background brightness).

Regarding claim 10, Guzman (Figs. 1-19) discloses the screen display adjusting apparatus according to claim 9, wherein the processor is further configured to determine the display transparency of the mask layer by: determining a display transparency of the mask layer corresponding to the illumination brightness, based on a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve).

Regarding claim 14, Guzman (Figs. 1-19) discloses the screen display adjusting apparatus according to claim 8, wherein the processor is further configured to: adjust a brightness of a text based on a transparency of the mask layer responsive to that the text is displayed on a current interface of the terminal (Figs. 6, 8, 10, and 12 and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to adjust the brightness of display interface including text).

Regarding claim 15, Guzman (Figs. 1-19) discloses a non-transitory computer-readable storage medium having stored thereon instructions for execution by a processor of a network device to perform operations of the screen display adjusting method according to claim 1 (e.g., Figs. 1, 3, and 5, and col. 2, lines 10-15, col. 3, lines 3-5, col. 4, lines 10-14, col. 20, lines 12-27, col. 38, lines 47-63).

Regarding claim 16, Guzman (Figs. 1-19) discloses the non-transitory computer-readable storage medium according to claim 15, wherein the adjusting a display transparency of the mask layer comprises: determining an illumination brightness, and determining the display transparency of the mask layer according to the illumination brightness (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness or background brightness).

Regarding claim 17, Guzman (Figs. 1-19) discloses the non-transitory computer-readable storage medium according to claim 16, wherein the determining the display transparency of the mask layer according to the illumination brightness comprises: determining a display transparency of the mask layer corresponding to the illumination brightness, based on a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve).

5.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20220284844 A1).
Regarding claim 1, Zhang (Figs. 1-19) discloses a screen display adjusting method, applied to a terminal, comprising: 
providing a mask layer, in response to that a dark mode of the terminal is turned on (e.g., Figs. 2A-2B, 7A-7B, 15A-15B, 18A-18B, and 19, Table 2 and [0158]-[0159]; switching from a normal mode to a dark mode, a mask layer is applied when the display device is operated in the dark mode); and 
adjusting a screen display brightness of the terminal by adjusting a display transparency of the mask layer in the dark mode, to realize real-time automatic adjustment of the screen display brightness (e.g., Figs. 2A-2B, 15A-15B, 18A-18B, and 19, Table 2 and [0158]-[0159]; switching from a normal mode to a dark mode, a mask layer is applied to a display interface to adjust a display brightness in real-time when the display device is operated in the dark mode), 
wherein after the dark mode takes effect, a text, pictures and controls of a current display interface are acquired, and foreground and background images are further distinguished (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18 show different examples of display interface in the dark mode, the display interface includes text, picture, background and foreground images); a dark display is performed on the acquired text, pictures, controls, and foreground and background images of the current display interface (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18 show different examples of display interface in the dark mode, the display interface includes text, picture, background and foreground images); and based on the dark display of the current display interface, the mask layer is on the basis of the dark display (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18, and Table 2 and [0158]-[0159]; in the dark mode, the mask layer is applied to the display interface to adjust the display brightness).

Regarding claim 8, Zhang (Figs. 1-19) discloses a screen display adjusting apparatus, applied to a terminal, comprising: 
a memory device for storing processor-executable instructions (e.g., Fig. 1; memory 121; [0091]); 
a processor (e.g., Fig. 1; processor 110; [0091]) configured to: 
add a mask layer in response to that a dark mode of the terminal is turned on (e.g., Figs. 2A-2B, 7A-7B, 15A-15B, 18A-18B, and 19, Table 2 and [0158]-[0159]; switching from a normal mode to a dark mode, a mask layer is applied when the display device is operated in the dark mode); and 
adjust a screen display brightness of the terminal by adjusting the display transparency of the mask layer in the dark mode, to realize real-time automatic adjustment of the screen display brightness (e.g., Figs. 2A-2B, 15A-15B, 18A-18B, and 19, Table 2 and [0158]-[0159]; switching from a normal mode to a dark mode, a mask layer is applied to a display interface to adjust a display brightness in real-time when the display device is operated in the dark mode), 
wherein after the dark mode takes effect, a text, pictures and controls of a current display interface are acquired, and foreground and background images are further distinguished (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18 show different examples of display interface in the dark mode, the display interface includes text, picture, background and foreground images); a dark display is performed on the acquired text, pictures, controls, and foreground and background images of the current display interface (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18 show different examples of display interface in the dark mode, the display interface includes text, picture, background and foreground images); and based on the dark display of the current display interface, the mask layer is on the basis of the dark display (e.g., Figs. 2, 5, 17, 12, 14, 15, and 18, and Table 2 and [0158]-[0159]; in the dark mode, the mask layer is applied to the display interface to adjust the display brightness).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Guzman (US 10852905 B1) in view of Cranfill (US 10607377 B2).
Regarding claim 4, Guzman (Figs. 1-19) discloses the screen display adjusting method according to claim 3, wherein the determining a display transparency of the mask layer corresponding to the illumination brightness, based on a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer comprises: determining a coordinate value of a point of the illumination brightness on the corresponding relationship curve, based on the corresponding relationship curve; and determining a coordinate value of a corresponding display transparency of the mask layer, according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve, each point of the corresponding relationship curve corresponds to a coordinate value of an illumination brightness and a coordinate value of a display transparency of the mask layer). 
The examiner further cites Cranfill as a reference. Cranfill (e.g., Figs. 1-5) discloses a screen display adjusting method using a mask layer similar to that disclosed by Guzman. Cranfill (e.g., Figs. 4A and 5) discloses a corresponding relationship curve between a display transparency of the mask layer and an background illumination brightness, based on the corresponding relationship curve, determining a coordinate value of a point of the illumination brightness on the corresponding relationship curve (e.g., Figs. 4A and 5), based on the corresponding relationship curve; and determining a coordinate value of a corresponding display transparency of the mask layer, according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting method of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness.

Regarding claim 5, Guzman in view of Cranfill discloses the screen display adjusting method according to claim 4, wherein the determining of the corresponding relationship curve comprises: determining a corresponding display transparency of the mask layer when the illumination brightness is 0, and determining a corresponding illumination brightness when a display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5); and establishing a coordinate system, and determining a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer in the coordinate system, according to the corresponding display transparency of the mask layer when the illumination brightness is 0 and the corresponding illumination brightness when the display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting method of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness.

Regarding claim 11, Guzman (Figs. 1-19) discloses the screen display adjusting apparatus according to claim 10, wherein the processor is further configured to: determine a coordinate value of a point of the illumination brightness on the corresponding relationship curve, based on the corresponding relationship curve; and determine a coordinate value of a corresponding display transparency of the mask layer according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve, each point of the corresponding relationship curve corresponds to a coordinate value of an illumination brightness and a coordinate value of a display transparency of the mask layer). 
The examiner further cites Cranfill as a reference. Cranfill (e.g., Figs. 1-5) discloses a screen display adjusting apparatus using a mask layer similar to that disclosed by Guzman. Cranfill (e.g., Figs. 4A and 5) discloses a corresponding relationship curve between a display transparency of the mask layer and an background illumination brightness, based on the corresponding relationship curve, determining a coordinate value of a point of the illumination brightness on the corresponding relationship curve (e.g., Figs. 4A and 5), based on the corresponding relationship curve; and determining a coordinate value of a corresponding display transparency of the mask layer, according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting apparatus of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness.

Regarding claim 12, Guzman in view of Cranfill discloses the screen display adjusting apparatus according to claim 11, wherein the processor is further configured to: determine a corresponding display transparency of the mask layer when the illumination brightness is 0, and determine a corresponding illumination brightness when a display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5); and establish a coordinate system, and determine a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer in the coordinate system according to a corresponding display transparency of the mask layer when the illumination brightness is 0 and a corresponding illumination brightness when a display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting apparatus of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness.

Regarding claim 18, Guzman (Figs. 1-19) discloses the non-transitory computer-readable storage medium according to claim 17, wherein the determining a display transparency of the mask layer corresponding to the illumination brightness, based on a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer comprises: determining a coordinate value of a point of the illumination brightness on the corresponding relationship curve, based on the corresponding relationship curve; and determining a coordinate value of a corresponding display transparency of the mask layer, according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 6, 8, 10, 12, 14, and 16, and col. 45, lines 38-44, col. 47, lines 43-47, col. 55, line 66-col. 56, line26, col. 75, lines 24-36, col. 76, lines 24-41 and 53-65, col. 81, and lines 5-19; the mask layer is applied to the display interface to adjust the display transparency or opacity in accordance with illumination brightness, the correspondence of the mask transparency and the illumination intensity gives rise to a function relationship curve, each point of the corresponding relationship curve corresponds to a coordinate value of an illumination brightness and a coordinate value of a display transparency of the mask layer). 
The examiner further cites Cranfill as a reference. Cranfill (e.g., Figs. 1-5) discloses a screen display adjusting apparatus and method using a mask layer similar to that disclosed by Guzman. Cranfill (e.g., Figs. 4A and 5) discloses a corresponding relationship curve between a display transparency of the mask layer and an background illumination brightness, based on the corresponding relationship curve, determining a coordinate value of a point of the illumination brightness on the corresponding relationship curve (e.g., Figs. 4A and 5), based on the corresponding relationship curve; and determining a coordinate value of a corresponding display transparency of the mask layer, according to a coordinate value of a point of the illumination brightness on the corresponding relationship curve, the coordinate value of the display transparency of the mask layer being a display transparency of the mask layer (e.g., Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting method of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness.

8.	Claims 6 and 13 rejected under 35 U.S.C. 103 as unpatentable over Guzman (US 10852905 B1) in view of MCATEE (US 20180088797 A1).
Regarding claim 6, Guzman (Figs. 1-19) discloses the screen display adjusting method according to claim 1, further comprising: removing the mask layer in response to an operation instruction to turn off the dark mode, responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold (col. 76, lines 15-41; Guzman discloses mask layer is only applied in low power dark mode when illumination brightness is below a threshold value, which suggests the mask layer is removed when the illumination brightness exceeds the threshold value and the dark mode is turned off). The examiner further cites MCATEE as a reference. MCATEE (e.g., Figs. 6-12) discloses a screen display adjusting method similar to that disclosed by Guzman, comprising: removing the mask layer in response to an operation instruction to turn off the dark mode, responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold ([0202], [0229]-[0230], and [0271]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from MCATEE to the screen display adjusting method of Guzman to adjust display brightness in accordance with illumination brightness.

Regarding claim 13, Guzman (Figs. 1-19) discloses the screen display adjusting apparatus according to claim 9, wherein the processor is further configured to: remove the mask layer in response to an operation instruction to turn off the dark mode responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold (col. 76, lines 15-41; Guzman discloses mask layer is only applied in low power dark mode when illumination brightness is below a threshold value, which suggests the mask layer is removed when the illumination brightness exceeds the threshold value and the dark mode is turned off). The examiner further cites MCATEE as a reference. MCATEE (e.g., Figs. 6-12) discloses a screen display adjusting apparatus similar to that disclosed by Guzman, comprising: removing the mask layer in response to an operation instruction to turn off the dark mode, responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold ([0202], [0229]-[0230], and [0271]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from MCATEE to the screen display adjusting method of Guzman to adjust display brightness in accordance with illumination brightness.

9.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Guzman (US 10852905 B1) in view of Cranfill (US 10607377 B2) and further in view of MCATEE (US 20180088797 A1).
Regarding claim 19, Guzman in view of Cranfill discloses the non-transitory computer-readable storage medium according to claim 18, wherein the determining of the corresponding relationship curve comprises: determining a corresponding display transparency of the mask layer when the illumination brightness is 0, and determining a corresponding illumination brightness when a display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5); and establishing a coordinate system, and determining a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer in the coordinate system, according to the corresponding display transparency of the mask layer when the illumination brightness is 0 and the corresponding illumination brightness when the display transparency of the mask layer is 0 (e.g., Cranfill’s Figs. 4A and 5). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Cranfill to the screen display adjusting method of Guzman to generate a corresponding relationship curve between the illumination brightness and the display transparency of the mask layer to adjust display brightness in accordance with illumination brightness. 
Guzman further discloses wherein the operations of the screen display adjusting method further comprise: removing the mask layer in response to an operation instruction to turn off the dark mode, responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold (col. 76, lines 15-41; Guzman discloses mask layer is only applied in low power dark mode when illumination brightness is below a threshold value, which suggests the mask layer is removed when the illumination brightness exceeds the threshold value and the dark mode is turned off). The examiner further cites MCATEE as a reference. MCATEE (e.g., Figs. 6-12) discloses a screen display adjusting apparatus and method similar to that disclosed by Guzman, comprising: removing the mask layer in response to an operation instruction to turn off the dark mode, responsive to that the illumination brightness exceeds a predetermined illumination brightness threshold ([0202], [0229]-[0230], and [0271]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from MCATEE to the screen display adjusting method of Guzman to adjust display brightness in accordance with illumination brightness.

10.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Guzman (US 10852905 B1) in view of Zhang (US 20220284844 A1).
Regarding claim 20, Guzman (Figs. 1-19) discloses a mobile terminal implementing the screen display adjusting method according to claim 1, comprising an active matrix light emitting diode (LED) display screen (col. 22, line 8; LED display screen), wherein the mobile terminal is configured, by adding the mask layer in the dark mode and adjusting transparency of the mask layer, to thereby further control the screen display brightness to realize real-time automatic adjustment of the screen display brightness; and wherein the mask layer is realized with further control of the LED display screen beyond a normal mode of operation of the LED display screen (e.g., Figs. 6, 8, 10, and 12, and col. 45, lines 38-44, col. 75, lines 33-36, col. 76, lines 31-41 and 61-65, col. 81, and lines 5-19; switching between a normal mode and a lower power dark mode, a mask layer is applied to a display interface to adjust a display brightness in real-time when the display device is operated in the lower power dark mode). Guzman discloses the mobile terminal comprising a LED display screen, but does not disclose an active matrix organic light emitting diode (AMOLED) display screen. However, Zhang (Figs. 1-19) discloses a mobile terminal, comprising an active matrix organic light emitting diode (AMOLED) display screen ([0083]; AMOLED display), wherein the mobile terminal is configured, by adding the mask layer in the dark mode and adjusting transparency of the mask layer, to thereby further control the screen display brightness to realize real-time automatic adjustment of the screen display brightness; and wherein the mask layer is realized with further control of the AMOLED display screen beyond a normal mode of operation of the AMOLED display screen (e.g., Figs. 2, 7, and 10; normal mode and dark mode, mask (Table 2) is applied to adjust display brightness). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zhang to the screen display adjusting apparatus of Guzman. The combination/motivation would be to apply mask layer to control brightness of different display devices including LCD, LED, or OLED display panel.

Response to Arguments
11.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Guzman (US 10852905 B1), Zhang (US 20220284844 A1), and Cranfill (US 10607377 B2) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691